Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2016

                                     No. 04-15-00807-CR

                                    Mark Allen WATSON,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-2380-CR-B
                         The Honorable William Old, Judge Presiding

                                        ORDER
         Appellant’s motion for an extension of time to file his brief is GRANTED. Appellant’s
brief is due on August 1, 2016.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court